I am unable to agree with the conclusion reached in the leading opinion in this case, and therefore most respectfully dissent. I shall not undertake to quote the testimony, for it would serve no useful purpose, and therefore simply state that, in my opinion, the record required the trial Judge to submit all material issues to the jury, and that his Honor committed no error in doing so. As to the allegations of error imputed to the trial Judge in refusing to admit in evidence certain testimony, I think his Honor committed no prejudicial error, and I also think that his Honor committed no prejudicial error in the other respects charged. I therefore think the judgment of the lower Court should be affirmed.